Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed April 5th, 2022, in which Claim 1 is amended.  The amendments have been entered.  Claims 1-17 and 19 were pending.  An examiner’s amendment is made subsequent to the amendments filed April 5th, 2022.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendment was given in a phone conversation on May 19th, 2022 with attorney Andrew R. Smith.
The application has been amended as follows: 
In Claim 1:
… and padding the weight parameter in at least one dimension of the one or more dimensions where the dimension value in the at least one dimension of the weight parameter is less than the corresponding target value, the dimension value in each of the one or more dimensions of the weight parameter obtained after the padding being equal to the corresponding target value, thereby obtaining a weight parameter and/or the feature data with a regular form, and then obtaining a neural network and/or a convolution kernel applying to the hardware supporting computations of the neural network

This amendment was made to clarify the claim language because the deleted segments do not contribute to the claim’s subject matter eligibility.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is considered allowable since when reading the claim in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the claims, including at least:

In Claim 1:
… determining a corresponding target value in each dimension for the weight parameter  … includ[ing]: 
	determining a set of candidate values for the target value in each dimension based on a utilization ratio of the hardware supporting computations of the neural network … ; and
	… wherein the corresponding target value in each dimension is a minimum … in the set of candidate values for the target value in each dimension.


Specifically, the combination of determining a set of candidate values for the target value … based on a utilization ratio and then choosing the value from the set that is the minimum (equal to or greater than the corresponding dimension value) was not uncovered.
The closest prior art of record is Arsenault, which does pad up to a power of two greater than the dimension of the kernel, but does not choose a set of possible values based on a utilization ratio (the set of Arsenault indeed appear to be powers of two).
Examiner further notes that the subject-matter eligibility rejections in the previous office action have been overcome by current claim amendments, as obtaining a neural network based on the obtained weight parameters represents a practical application of the recited abstract idea, in particular, an improvement in neural network technology.
	When taken as a whole, the dependent claims have been found allowable at least of the above features recited in the independent claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M SMITH/Primary Examiner, Art Unit 2122